DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 01 December 2020. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (JP 2012/003768 A), hereinafter referred to as Oh et al, in view of Yoshida et al. (US 3,935,485 A), hereinafter referred to as Yoshida et al.
Regarding claim 1, Oh et al. teaches a sensor (16) comprising a panel which includes a cell having a detection surface (17) and a non-detection surface (13) opposed to the detection 5surface (17) and a support substrate (11) formed of resin and bonded to the non-detection surface (13) of the cell, wherein the cell includes an insulating substrate (13) formed of resin and having a first surface and a second surface 10opposed to the first surface, a first protective layer (17) facing the second surface of the insulating (Oh et al. Fig. 4; page 2, paragraphs 2 and 3: a display device 200 has position detection layer 16, transparent protective layer 17, insulating layers 13 and 15, and support substrate 11; transparent layer 17 and insulating layer 13 are arranged opposite one another; position detection layer 16 is disposed between the insulating substrate 13 and protective layer 17)
Yoshida et al. does teach that a thickness of the support substrate (B) is greater than a 15thickness of the insulating substrate (8), and is greater than a thickness of the first protective layer. (Yoshida et al. col. 7, lines 5-30 the thicknesses of the insulating adhesive layers and other film layers are all less than 2mm; col. 8, lines 30-35: the support substrate is 2mm thick; therefore, the thickness of the protective and insulating layers is less than the thickness of the support substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer thicknesses of Oh et al. as taught by Yoshida et al. because the layers of Yoshida et al. can be deformed by a small stress so that they are sensitive (Yoshida et al. col. 5, lines 58-61) while being thick enough to retain their strength (Yoshida et al. col. 7, lines 8-15).
Regarding claim 2, Oh et al. in view of Yoshida et al. teaches the sensor (16) of claim 1, wherein the support substrate (21) has a third surface facing the cell and a fourth surface opposed to the third surface, and 20a first distance from the sensor electrode (16) to the detection surface (17) is less than a second distance from the sensor electrode (16) to the fourth surface (Oh et al. Fig. 4; support substrate 21 has upper and lower surface which are opposite one another; the distance from detection layer 16 to transparent layer 17 is shorter than the distance from position detection layer 17 and the lower surface of the support substrate, which is the bottom of layer 21)
Regarding claim 5, Oh et al. in view of Yoshida et al. teaches the sensor of claim 1, wherein in the cell, the insulating substrate (13) is located closer to the non-detection surface than the sensor electrode (16), and 10the first protective layer (17) is located closer to the detection surface than the sensor electrode (16). (Oh et al. Fig. 4: insulating substrate 13 is the non-detection surface; protective layer 17 is the detection surface)
Regarding claim 6, Oh et al. in view of Yoshida et al. teaches the sensor of claim 1, wherein in the cell, the first protective layer (17) is located closer to 15the non-detection surface than the sensor electrode (16), and the insulating substrate (13) is located closer to the detection surface than the sensor electrode (16).  (Oh et al. Fig. 4; insulating substrate 13 is formed of a transparent insulating material and may be considered a protective layer; therefore, a protective layer may be located closer to the non-detection surface than the sensor electrode; protective layer 17 is a resin or glass material and therefore insulating; hence an insulating layer may be closer to the detection surface than the sensor; the layers may be considered as described hereabove because no special characteristics are disclosed which distinguish the protective layers from the insulating layers)
Regarding claim 7, Oh et al. in view of Yoshida et al. teaches the sensor of claim 6, wherein the cell further includes a second protective layer (15) 20located closer to the detection surface (17) than the insulating substrate (13). (Oh et al. Fig. 4: Second insulating layer 15 acts as a protective layer; it is closer to the detection surface (top of layer 17) than to insulating substrate 13)
Regarding claim 11, Oh et al. in view of Yoshida et al. teaches the support substrate is formed of polyethylene terephthalate or polyethylene naphthalate, and - 30 -19S0041the insulating substrate is formed of polyimide. (Oh et al. page 2, third paragraph: insulating layers 13, 15 may be made of polyethylene terephthalate; page 2, second paragraph: the insulating substrate is formed of polyimide)
One of ordinary skill in the art would have known before the effective filing date of the claimed invention that polyethylene terephthalate (PET) and polyimide (PI) are well known for their strength and flexibility, respectively, which are desirable characteristics in printed circuit board design. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET and PI for the printed circuit board, for the purpose of providing a sturdy supporting substrate (of PET) and a flexible wiring substrate (of PI), to be attached to the supporting substrate. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Oh et al. in view of Yoshida et al. teaches that the thickness of the insulating substrate is greater than or equal to 5 µm but less than or equal to 30 µm, 5the thickness of the first protective layer is greater than or equal to 5 µm but less than or equal to 200 µm, but does not teach that the thickness of the support substrate is less than or equal to 300 µm. (Yoshida et al. col. 7, lines 5-30 the thicknesses of the insulating adhesive layers and other film layers are preferably between 10 micrometers and 100 micrometers; exemplary embodiment in col. 8, lines 14-16 teaches that a film thickness may be 20 micrometers and lines 42-43 teach that other layers are 20 micrometers)
Further, Yoshida et al. teaches that the thickness of the substrate of the sensor device is a result-effective variable (Yoshida et al. col. 7, lines 40-45). Therefore, one of ordinary skill in the art would have known that changing the thicknesses of the layers was a matter of choice. Evidence that the particular values of the thicknesses claimed are functionally significant is absent; therefore, a person of ordinary skill in the art would have found the change obvious. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yoshida et al., in further view of Katsuhiko (JP H07191339 A), hereinafter referred to as Katsuhiko.
Regarding claim 3, Oh et al. in view of Yoshida et al. teaches the sensor of claim 1, but does not teach a first wiring substrate, 25wherein the cell includes a mounting area, a non-mounting area, and a linear boundary between the mounting area and the non- mounting area, the first protective layer is arranged in the non- 30mounting area but is not arranged in the mounting area, and the first wiring substrate has a first end surface facing the first protective layer and is mounted in the mounting area of the cell. 
Katsuhiko does teach a first wiring substrate (TCP), 25wherein the cell includes a mounting area (SUB1), a non-mounting area (SUB2), and a linear boundary between the mounting area (SUB1) and the non- mounting area (SUB2), the first protective layer (PSV2) is arranged in the non- 30mounting area (SUB2) but is not arranged in the mounting area (SUB1), and the first wiring substrate (TCP) has a first end surface facing the first protective layer (PSV2) and is mounted in the mounting area (SUB1) of the cell. (Katsuhiko Fig. 15: tape carrier packages (TCPs) are mounted on a mounting area of SUB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; PSV2 is mounted on the inner surface, but not in the mounting region where TCPs are attached; TCPs have an end adjacent to SIL that is facing the protective layer PSV2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to provide the sensor of Oh et al. with a wiring substrate as taught by Katsuhiko because the wiring boards as taught by Katsuhiko allow driving signals to be provided to different areas of the board to enable different functions of the device (Katsuhiko page 2, fifth paragraph).
Regarding claim 4, Oh et al. in view of Yoshida et al., in further view of Katsuhiko teaches that the first wiring substrate (TCP) includes a core layer (CHI) and a connection line (TTM) arranged on the core layer (CHI), and extends from the first end surface (DTM) to a second end surface, and the connection line (TTM) is exposed at the second end 5surface. (Katsuhiko Fig. 15; page 15, seventh paragraph: TCP has integrated circuit CHI and wiring TTM which extends from terminal DTM on mounting area to an outer end portion; TTM is exposed at the outer end portion to be connected to a driving integrated circuit)
Regarding claim 9, Oh et al. in view of Yoshida et al. teaches the sensor of claim 1, a circuit (125) including a switching element electrically connected to the sensor electrode (16), and a shield electrode (14) located between the insulating substrate (13) and the first protective layer (17), 10the non-mounting area (12-16) includes a detection area and a non-detection area outside the detection area, the sensor electrode (16) is located in the detection area, (Oh et al. Fig. 4: drive circuit 125 switches keys “on” when energized and “off” when not energized, and so acts as a switch; shield layer 14 is located between layer 17 and insulating layer 13; non-mounting area (layers 12-16) has detection area comprised of layer 16 and non-detection where control module 18 is located; sensor 16 comprises the detection area)
Oh et al. does not teach a first wiring substrate, wherein 5the cell includes a mounting area in which the first wiring substrate is mounted, a non-mounting area, the circuit and the shield electrode are located in the non-detection area, and 15the circuit is located between the insulating substrate and the shield electrode, and is electrically shielded by the shield electrode. 
Katsuhiko does teach a first wiring substrate (TCP), wherein 5the cell includes a mounting area (SUB1) in which the first wiring substrate (TCP) is mounted, a non-mounting area (SUB2), wherein the circuit (TCP) and the shield electrode (FG) are located in the non-detection area, and 15the circuit is located between the insulating substrate (SUB1) and the shield electrode (FG), and is electrically shielded by the shield electrode. (Katsuhiko Fig. 15: tape carrier packages (TCPs) are mounted on a mounting area of SUB1 of PCB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; page 5, ninth paragraph: frame ground pad FG is provided in shield case SHD on the periphery to shield the ICs on the TCPs; Katsuhiko Fig. 5: the TCPs are between shield case SH and insulating substrate SUB1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to modify the sensor, circuit, and shield as taught by Oh et al. with the layout as taught by Katsuhiko because the shielding taught by Katsuhiko prevents electrostatic breakdown (page 13, second-to-last paragraph).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yoshida et al., in further view of Katsuhiko and Hashimoto (US 2014/0043292 A1), hereinafter referred to as Hashimoto.
Regarding claim 8, Oh et al. teaches the sensor of claim 6, but does not teach a first wiring substrate, wherein 25the cell includes a mounting area, a non-mounting area, and a linear boundary between the mounting area and the non- mounting area, the first protective layer is arranged in the non- mounting area but is not arranged in the mounting area, 30the first wiring substrate has a first end surface facing the first protective layer and is mounted in the mounting area of the cell, and the support substrate and the mounting area of the cell sandwich the first wiring substrate and physically fix the- 29 -19S0041 first wiring substrate.
Katsuhiko teaches a first wiring substrate (TCP), wherein 25the cell includes a mounting area (SUB1), a non-mounting area (SUB2), and a linear boundary between the mounting area (SUB1) and the non- mounting area (SUB2), the first protective layer (PSV2) is arranged in the non- mounting area (SUB2) but is not arranged in the mounting area (SUB1), 30the first wiring substrate (TCP) has a first end surface facing the first protective layer (PSV2) and is mounted in the mounting area (SUB1) of the cell but does not teach that the support substrate and the mounting area (SUB1) of the cell sandwich the first wiring substrate (TCP) and physically fix the- 29 -19S0041 first wiring substrate (TCP). (Katsuhiko Fig. 15: tape carrier packages (TCPs) are mounted on a mounting area of SUB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; PSV2 is mounted on the inner surface, but not in the mounting region where TCPs are attached; TCPs have an end adjacent to SIL that is facing the protective layer PSV2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to provide the sensor of Oh et al. with a wiring substrate as taught by Katsuhiko because the wiring boards as taught by Katsuhiko allow driving signals to be provided to different areas of the board to enable different functions of the device (Katsuhiko page 2, fifth paragraph).
Hashimoto teaches the support substrate (400) and the mounting area (7) of the cell sandwich the first wiring substrate (71) and physically fix the- 29 -19S0041 first wiring substrate (71). (Hashimoto Fig. 2; paragraph 46: Substrate 71 is fixed to mounting area 7 on substrate 400 and to substrate 620 via spacer 30 to improve the stability of the device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the wiring substrate of Katsuhiko as taught by Hashimoto because such a configuration would improve the stability of the device and the reliability of the connection. (Hashimoto paragraph 46)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yoshida et al, in further view of Jeong et al. (US 2014/0160695 A1), hereinafter referred to as Jeong et al.
Regarding claim 10, Oh et al. in view of Yoshida et al. teaches the sensor of claim 1, but does not teach a first wiring substrate being a flexible substrate; 20and an adhesive layer having a first area located between the cell and the support substrate and a second area located between the first wiring substrate and the support substrate, 25wherein the cell includes a pad, the first wiring substrate includes a wiring line electrically connected to the pad, and the adhesive layer bonds the cell and the support 30substrate together, and bonds the first wiring substrate and the support substrate together.
Jeong et al. does teach a first wiring substrate (500) being a flexible substrate; 20and an adhesive layer (600) having a first area (DA) located between the cell (P) and the support substrate (700) and a second area (NDA) located between the first wiring substrate (500) and the support substrate (700), 25wherein the cell (P) includes a pad (300), the first wiring substrate (500) includes a wiring line (511) electrically connected to the pad (300), and the adhesive layer (600) bonds the cell (P) and the support 30substrate (700) together, and bonds the first wiring substrate (500) and the support substrate (700) together. (Jeong et al. paragraph nine: a supporting substrate 700 bonded to the bottom of the adhesive layer 600; paragraph 84: a flexible printed circuit board 500 with wiring terminal 511 is attached to the adhesive layer 600 through a conductive solder 800)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the wiring substrate of Jeong et al. to the sensor of Oh et al. with the adhesive attachments disclosed by Jeong et al. because the adhesive attachments of Jeong et al. provide a more reliable connection between the wiring substrate and the supporting substrate (Jeong et al. paragraph eight).
Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yoshida et al., in further view of Katsuhiko.
Regarding claim 13, Oh et al. teaches a sensor-equipped device comprising: 
a sensor (16) comprising a panel which includes a cell having a detection surface (17) and a non-detection surface (13) opposed to the detection 5surface (17) and a support substrate (21) formed of resin and bonded to the non-detection surface (13) of the cell, wherein the cell includes an insulating substrate formed of resin (13) and having a first surface and a second surface 10opposed to the first surface, a first protective layer (17) facing the second surface of the insulating substrate (13), and a sensor electrode (16) disposed between the insulating substrate (13) and the first protective layer (17). (Oh et al. Fig. 4; page 2, paragraphs 2 and 3: a display device 200 has position detection layer 16, transparent protective layer 17, insulating layers 13 and 15, and support substrate 21; transparent layer 17 and insulating layer 13 are arranged opposite one another; position detection layer 16 is disposed between the insulating substrate 13 and protective layer 17; support substrate 21 is thicker than the other layers of the device)
Oh et al. does not teach that a thickness of the support substrate is greater than a 15thickness of the insulating substrate, and is greater than a thickness of the first protective layer.
Yoshida et al. does teach that a thickness of the support substrate (B) is greater than a 15thickness of the insulating substrate (8), and is greater than a thickness of the first protective layer. (Yoshida et al. col. 7, lines 5-30 the thicknesses of the insulating adhesive layers and other film layers are all less than 2mm; col. 8, lines 30-35: the support substrate is 2mm thick; therefore, the thickness of the protective and insulating layers is less than the thickness of the support substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer thicknesses of Oh et al. as taught by Yoshida et al. because the layers of Yoshida et al. can be deformed by a small stress so that they are sensitive (Yoshida et al. col. 5, lines 58-61) while being thick enough to retain their strength (Yoshida et al. col. 7, lines 8-15).
Oh et al. in view of Yoshida et al. does not teach 10a first wiring substrate which is coupled to 15the cell, a second wiring substrate coupled to the first wiring substrate, and a controller coupled to the second wiring substrate, the first wiring substrate includes a core layer and a connection line arranged on the core layer, and extends from a first end surface to a second end surface, the first end surface located at a cell side, the second end surface 30located at a second wiring substrate side, and the connection line is exposed at the second end - 31 -19S0041surface.
Katsuhiko does teach a first wiring substrate (PCB1b) which is coupled to the cell; a second wiring substrate (PCB1a) coupled to the first wiring substrate, and a controller (CHI) coupled to the second wiring substrate (PCB1a). Katsuhiko et al. further teaches the first wiring substrate (PCB1b) includes a core layer and a connection line arranged on the core layer, and extends from the first end surface to a second end surface, the first end surface located at a cell side, the second end surface located at a second wiring substrate side, and the connection line is exposed at the second end 5surface. (Katsuhiko et al. Fig. 41; page 15, central paragraph: PCB1a is electrically connected to tape carrier TCP on panel PNL, second wiring substrate PCB1b; page 15, central paragraph: PCB1a and PCB1b have electrical signal lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the wiring substrates of Katsuhiko et al. to the sensor-enabled device of Oh et al. in view of Yoshida et al. because the wiring substrates of Katsuhiko et al. enable the width of the device to be reduced (Katsuhiko et al. page 15, final paragraph).
Regarding claim 14, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein the support substrate (21) has a third surface facing the cell and a fourth surface opposed to the third surface, and 20a first distance from the sensor electrode (16) to the detection surface (17) is less than a second distance from the sensor electrode (16) to the fourth surface (Oh et al. Fig. 4; support substrate 21 has upper and lower surface which are opposite one another; the distance from detection layer 16 to transparent layer 17 is shorter than the distance from position detection layer 17 and the lower surface of the support substrate, which is the bottom of layer 21)
Regarding claim 15, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein the cell includes a mounting area (SUB1), a non-mounting area (SUB2), and a linear boundary between the mounting area (SUB1) and the non- mounting area (SUB2), the first protective layer (PSV2) is arranged in the non- 30mounting area (SUB2) but is not arranged in the mounting area (SUB1), and the first wiring substrate (PCB1b) has a first end surface facing the first protective layer (PSV2) and is mounted in the mounting area (SUB1) of the cell. (Katsuhiko et al. Fig. 22: tape carrier packages (TCPs) are mounted on a mounting area of SUB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; PSV2 is mounted on the inner surface, but not in the mounting region where TCPs are attached; Katsuhiko et al. Fig. 41, page 15, central paragraph: PCB1b has edge E facing the display panel; page 15, line 7: the PCBs of figure 41 replace only PCB1 of figure 22, with all other features remaining the same)
Regarding claim 16, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein in the cell, the insulating substrate (13) is located closer to the non-detection surface than the sensor electrode (16), and 10the first protective layer (17) is located closer to the detection surface than the sensor electrode (16). (Oh et al. Fig. 4: insulating substrate 13 is the non-detection surface; protective layer 17 is the detection surface)
Regarding claim 17, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein in the cell, the first protective layer (17) is located closer to 15the non-detection surface than the sensor electrode (16), and the insulating substrate (13) is located closer to the detection surface than the sensor electrode (16).  (Oh et al. Fig. 4; insulating substrate 13 is formed of a transparent insulating material and may be considered a protective layer; therefore, a protective layer may be located closer to the non-detection surface than the sensor electrode; protective layer 17 is a resin or glass material and therefore insulating; hence an insulating layer may be closer to the detection surface than the sensor; the layers may be considered as described hereabove because no special characteristics are disclosed which distinguish the protective layers from the insulating layers)
Regarding claim 18, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein a circuit (125) including a switching element electrically connected to the sensor electrode (16), and a shield electrode (14) located between the insulating substrate (13) and the first protective layer (17), 10the non-mounting area (12-16) includes a detection area and a non-detection area outside the detection area, and the sensor electrode (16) is located in the detection area (Oh et al. Fig. 4: drive circuit 125 switches keys “on” when energized and “off” when not energized, and so acts as a switch; shield layer 14 is located between layer 17 and insulating layer 13; non-mounting area (layers 12-16) has detection area comprised of layer 16 and non-detection where control module 18 is located; sensor 16 comprises the detection area)
Oh et al. in view of Yoshida et al. and Katsuhiko as applied to claim 13, above, does not teach a first wiring substrate, a mounting area in which the first wiring substrate is mounted, a non-mounting area, the circuit and the shield electrode are located in the non-detection area, and 15the circuit is located between the insulating substrate and the shield electrode, and is electrically shielded by the shield electrode. 
Katsuhiko does teach a first wiring substrate (PCB1b), wherein 5the cell includes a mounting area (SUB1) in which the first wiring substrate (PCB1b) is mounted, a non-mounting area (SUB2), wherein the circuit (TCP) and the shield electrode (FG) are located in the non-detection area, and 15the circuit is located between the insulating substrate (SUB1) and the shield electrode (FG), and is electrically shielded by the shield electrode. (Katsuhiko Fig. 22: tape carrier packages (TCPs) are mounted on a mounting area of SUB1 of PCB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; Fig. 41, page 15, central paragraph: PCB1b has edge E facing the display panel which does not overlap with the area of the display; page 17, final paragraph: frame ground pad FG is provided in shield case SHD on the periphery to shield the ICs on the TCPs; the TCPs are between shield case SH and insulating substrate SUB1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to modify the sensor, circuit, and shield as taught by Oh et al. with the layout as taught by Katsuhiko because the shielding taught by Katsuhiko prevents electrostatic breakdown (page 11, third paragraph).
Regarding claim 20, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, wherein the support substrate is formed of polyethylene terephthalate or polyethylene naphthalate, and - 30 -19S0041the insulating substrate is formed of polyimide. (Oh et al. page 2, third paragraph: insulating layers 13, 15 may be made of polyethylene terephthalate; page 2, second paragraph: the insulating substrate is formed of polyimide)
One of ordinary skill in the art would have known before the effective filing date of the claimed invention that polyethylene terephthalate (PET) and polyimide (PI) are well known for their strength and flexibility, respectively, which are desirable characteristics in printed circuit board design. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET and PI for the printed circuit board, for the purpose of providing a sturdy supporting substrate (of PET) and a flexible wiring substrate (of PI), to be attached to the supporting substrate. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yoshida et al. and Katsuhiko, in further view of Jeong et al. 
Regarding claim 19, Oh et al. in view of Yoshida et al. and Katsuhiko teaches the sensor-equipped device of claim 13, but does not teach an adhesive layer including a first area located between the cell and the support substrate and a second area located between the first wiring substrate and the support substrate, 15wherein the cell includes a pad, the first wiring substrate is a flexible substrate and includes a wiring line electrically connected to the pad, and 20the adhesive layer bonds the cell and the support substrate together, and bonds the first wiring substrate and the support substrate together. 
Jeong et al. does teach 20 an adhesive layer (600) including a first area (DA) located between the cell (P) and the support substrate (700) and a second area (NDA) located between the first wiring substrate (500) and the support substrate (700), 25wherein the cell (P) includes a pad (300), first wiring substrate (500) being a flexible substrate and includes a wiring line (511) electrically connected to the pad (300), and the adhesive layer (600) bonds the cell (P) and the support 30substrate (700) together, and bonds the first wiring substrate (500) and the support substrate (700) together. (Jeong et al. paragraph nine: a supporting substrate 700 bonded to the bottom of the adhesive layer 600; paragraph 84: a flexible printed circuit board 500 with wiring terminal 511 is attached to the adhesive layer 600 through a conductive solder 800)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the wiring substrate of Jeong et al. to the sensor of Oh et al. with the adhesive attachments disclosed by Jeong et al. because the adhesive attachments of Jeong et al. provide a more reliable connection between the wiring substrate and the supporting substrate (Jeong et al. paragraph eight).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847